EXHIBIT 99.1 News Release Contacts: Media - Alan H. McCoy, Vice President, Government & Public Relations (513) 425-2826 Investors – Albert E. Ferrara, Jr., Vice President, Finance & CFO (513) 425-2888 AK Steel and USW Reach Early Labor Agreement for Ashland Coke Plant WEST CHESTER, OH, August 28, 2008 — AK Steel (NYSE: AKS) said today that members of United Steelworkers (USW) Local 8-523 have overwhelmingly ratified a new three-year labor agreement covering about 240 hourly production and maintenance employees at the company’s Ashland, Kentucky coke plant.The new agreement takes effect immediately and runs through October 31, 2011.It replaces an agreement that would have expired on October 31, “We are pleased that members of USW Local 8-523 have ratified a new agreement well ahead of the scheduled expiration of the former agreement,” said James L.
